DETAILED ACTION
Response to Arguments
The amendment filed 29 July 2022 has been entered in full. Accordingly, claims 1-5, 8-16, 19, and 21-22 are pending in the application.
Regarding the claim interpretations under 35 U.S.C. 112(f), Applicant has, in response, made a statement acknowledging the examiners interpretations. Accordingly, the claim interpretations are respectfully maintained.
Regarding the double patenting rejections, Applicant has, in response, amended independent claims 1 and 19 by incorporating the allowable subject matter of claim 7 and intervening claim 6. Applicant argues that amended claims 1 and 19 are patentably distinct over all claims of U.S. Patent No. 11,238,588. Applicant’s arguments are convincing; accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant has, in response, amended independent claims 1 and 19 to incorporate the allowable subject matter of claim 7 and intervening claim 6. Applicant has further added new claim 22. Applicant argues that the prior art of record does not disclose these limitations. This argument is convincing; accordingly, the art rejections are withdrawn.

Allowable Subject Matter
Claims 1-5, 8-16, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “a third obtaining unit configured to obtain a matching degree corresponding to a degree of matching between the image feature amount that has affected the deduction result by the first deduction unit and the image feature amount that has affected the deduction result by the second deduction unit on a basis of the first influence degree and the second influence degree, wherein the presentation unit presents the image finding on a basis of the obtained matching degree that is obtained on a basis of the first influence degree and the second influence degree.”
claim 19: “obtaining a matching degree corresponding to a degree of matching between the image feature amount that has affected the deduction result by the deducing the diagnosis name and the image feature amount that has affected the deduction result by the deducing the image finding on a basis of the first influence degree and the second influence degree, wherein the presenting includes presenting the image finding on a basis of the obtained matching degree that is obtained on a basis of the first influence degree and the second influence degree.”
claim 22: “a selection unit configured to select at least one of the image findings among the plurality of image findings based on the first influence degree, the second influence degree, and a matching degree between the image feature amount used for the deduction of the diagnosis name and the image feature amount used for the deduction of the image finding; and a presentation unit configured to present the diagnosis name deduced by the first deduction unit and the selected image finding to the user.”

The reasons for allowance on page 17 of the Office action dated 2 May 2022 stand.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661